Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims  1-20 have been submitted for examination
Claims 1-20 have been rejected
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1, 2, 5-14 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Richter et al. US publication no. 2020/0192749 (hereinafter Richter).
2.	In regard to claim 1, Richter teaches:
A computing system, comprising: 
a memory system including a redundant memory area, the 5memory system being configured to count errors occurring in respective memory locations; and 
(Figure 1, ref. (110) and section [0056] in Richter)
a host system configured to detect a defective memory location based on a number of the errors counted for each memory location and to control a repair operation of the defective memory 10location based on a current amount of data processing between the host system and the memory system, 
(Figure 1, ref. (105) & (110) and section [0056] in Richter)
wherein the memory system repairs the defective memory using the redundant memory area.
(Figure 1, ref. (110) and section [0056] in Richter)
3.		In regard to claim 2, Richter teaches:
The computing system of claim 1, wherein when the amount of data being processed is equal to or less than a threshold value, the host system repairs the defective memory.
(Figure 1, ref. (105) & (110) and section [0056] in Richter)
4.		In regard to clam 5, Richter teaches:
The computing system of claim 2, wherein the host system defective memory location determines whether to perform the repair operation based on whether a redundant memory area is available while the amount of data being processed is equal to or less than the threshold value.
(Figure 1, ref. (105) & (110) and section [0056] in Richter)
5.		In regard to claim 6, Richter teaches:
The computing system of claim 5, wherein the host system causes the repair operation of the defective memory location to occur when the defective memory location is not being accessed while the amount of data being processed is equal to or less than the 15threshold value.
(Figure 1, ref. (105) & (110) and section [0056] in Richter)
6.		In regard to claim 7, Richter teaches:
The computing system of claim 1, wherein the host system detects the defective memory location by determining a location of a memory having a number of errors that is equal to or 20greater than a threshold value as the defective memory location.
(Figure 4, and section [0093]-[0096] in Richter)
7.		In regard to claim 8, Richter teaches:
The computing system of claim 1, wherein the host system detects the defective memory location by detecting the location of a memory having a number of errors that is equal to or 31greater than a threshold value as a location of a candidate defective memory, and determines the location of the candidate defective memory as the defective memory location.
(Figure 4, and section [0093]-[0096] in Richter)
8.		In regard to claim 9, Richter teaches:
The computing system of claim 8, wherein the memory system tests the location of the candidate defective memory by reading data associated with the location of the defective candidate memory in response to a test command from the host system, and detects errors present in the read data.
(Figure 4, and section [0093]-[0096] in Richter)
9.		In regard to claim 10, Richter teaches:
The computing system of claim 1, wherein the memory system includes an error counter with a counter memory that stores the number of the errors counted for each memory location, wherein the error counter adds or removes a memory location to or from the 15counter memory according to a Least Frequently Used (LFU) algorithm.
(Figure 4, ref. (410-a)…(410-n) and section [0093]-[0096] in Richter)
10.		In regard to claim 11, Richter teaches:
The computing system of claim 1, wherein, when the memory system fails to correct an error occurred in a memory location, the host system determines the error-occurred memory 20location to the defective memory location, reboots the computing system and controls the repair operation.
(Figure 4, ref. (425) and section [0093]-[0096] in Richter)
11.	In regard to claim 12, Richter teaches:
The computing system of claim 11, wherein the memory system provides the host system with the error-occurred memory 32location along with a critical error signal.
(Figure 3, ref. (340) in Richter)
12.	Claims 13, 14 and 17-20 are rejected for the same reasons as per claims 1, 2 and 5-12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 3, 4, 15 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Richter as applied to claim 2 and further in view Gjorup US publication no. 2015/0278012 (Hereinafter Gjorup).
14.		In regard to claim 3, Richter teaches substantially all the limitations in claim 2.
		However, Richter does not teach:
The computing system of claim 2, wherein the host 20system determines that the amount of data being processed is equal to or less than the threshold value when the computing system is booted.
Gjorup in an analogous art that teaches error correcting host platforms teaches:
The computing system of claim 2, wherein the host 20system determines that the amount of data being processed is equal to or less than the threshold value when the computing system is booted.
(Section [0010] in Gjorup)
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention was made to modify the teaching of Richter with Gjorup that comprises the host 20system determines that the amount of data being processed is equal to or less than the threshold value when the computing system is booted.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for reliable memory storage system.

The computing system of claim 3, wherein the host 30system loads an error count threshold value from a boot loader when the computing system is booted and detects the defective memory location based on the error count threshold value.
(Sections [0008] and  [0010] in Gjorup)
16.		Claims 15 and 16 are rejected for the same reasons as per claims 3 and 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SAMIR W RIZK/Primary Examiner, Art Unit 2112